

	

		II 

		109th CONGRESS

		1st Session

		S. 388

		IN THE SENATE OF THE UNITED STATES

		

			February 15, 2005

			Mr. Hagel (for himself,

			 Mr. Alexander, Mr. Craig, and Mrs.

			 Dole) introduced the following bill; which was read twice and

			 referred to the Committee on Energy and

			 Natural Resources

		

		A BILL

		To amend the Energy Policy Act of 1992 to

		  direct the Secretary of Energy to carry out activities that promote the

		  adoption of technologies that reduce greenhouse gas intensity and to provide

		  credit-based financial assistance and investment protection for projects that

		  employ advanced climate technologies or systems, to provide for the

		  establishment of a national greenhouse gas registry, and for other purposes.

		  

	

	

		

			1.

			Short title

			

				This Act may be cited as the

			 Climate Change Technology Deployment

			 and Infrastructure Credit Act of 2005.

			

			2.

			Greenhouse gas intensity reducing technology

			 strategies

			Title XVI of the Energy Policy

			 Act of 1992 (42 U.S.C. 13381 et seq.) is amended by adding at the end the

			 following:

			

				

					1610.

					Greenhouse gas intensity reducing strategies

					

						(a)

						Definitions

						In this section:

						

							(1)

							Carbon sequestration

							The term carbon

				sequestration means the capture of carbon dioxide through terrestrial,

				geological, biological, or other means, which prevents the release of carbon

				dioxide into the atmosphere.

						

							(2)

							Committee

							The term

				Committee means the Interagency Coordinating Committee on

				Climate Change Technology established under subsection (c)(1).

						

							(3)

							Greenhouse gas

							The term greenhouse

				gas means carbon dioxide, methane, nitrous oxide, hydrofluorocarbons,

				perfluorocarbons, and sulfur hexafluoride.

						

							(4)

							Greenhouse gas intensity

							The term greenhouse

				gas intensity means the ratio of greenhouse gas emissions to economic

				output.

						

							(5)

							National laboratory

							The term National

				Laboratory means a laboratory owned by the Department of Energy,

				including the following:

							

								(A)

								Argonne National

				Laboratory.

							

								(B)

								Idaho National

				Laboratory.

							

								(C)

								Brookhaven National

				Laboratory.

							

								(D)

								Oak Ridge National

				Laboratory.

							

								(E)

								Los Alamos National

				Laboratory.

							

								(F)

								Sandia National

				Laboratory.

							

								(G)

								Lawrence Livermore National

				Laboratory.

							

								(H)

								National Energy Technology

				Laboratory.

							

								(I)

								National Renewable Energy

				Laboratory.

							

								(J)

								Pacific Northwest National

				Laboratory.

							

							(6)

							Working group

							The term Working

				Group means the Climate Change Technology Working Group established

				under subsection (g)(1).

						

						(b)

						Office of science and technology policy strategy

						

							(1)

							In general

							Based on the

				recommendations of the report submitted under subsection (f)(2), the Director

				of the Office of Science and Technology Policy shall develop a national

				strategy to promote greenhouse gas intensity reducing technologies and

				practices developed through research and development programs conducted by

				National Laboratories, other Federal research facilities, universities, and the

				private sector.

						

							(2)

							Report

							The Director of the Office

				of Science and Technology Policy shall annually submit to the President and

				make available to the public a report on the activities carried out in

				furtherance of the strategy developed under paragraph (1).

						

						(c)

						Interagency coordinating committee on climate change

				technology

						

							(1)

							In general

							Not later than 180 days

				after the date on which the first report is submitted under subsection (b)(2),

				the Secretary shall establish an Interagency Coordinating Committee on Climate

				Change Technology to coordinate Federal climate change activities and programs

				carried out in furtherance of the strategy developed under subsection

				(b)(1).

						

							(2)

							Membership

							The Committee shall be

				composed of at least 6 members, including—

							

								(A)

								the Secretary;

							

								(B)

								the Secretary of

				Commerce;

							

								(C)

								the Chairman of the Council

				on Environmental Quality;

							

								(D)

								the Secretary of

				Agriculture;

							

								(E)

								the Administrator of the

				Environmental Protection Agency; and

							

								(F)

								the Secretary of

				Transportation.

							

						(d)

						Climate Change Science Program and Climate Change Technology

				Program

						

							(1)

							Climate Change Science Program

							Not later than 180 days

				after the date on which the first report is submitted under subsection (b)(2),

				the Secretary of Commerce, in cooperation with the Committee, shall establish

				as a permanent program within the Department of Commerce the Climate Change

				Science Program to assist the Committee in the interagency coordination of

				climate change science research and related activities, including—

							

								(A)

								the assessments of the

				state of knowledge on climate change; and

							

								(B)

								carrying out supporting

				studies, planning, and analyses of the science of climate change.

							

							(2)

							Climate Change Technology Program

							Not later than 180 days

				after the date on which the first report is submitted under subsection (b)(2),

				the Secretary, in cooperation with the Committee, shall establish as a

				permanent program within the Department of Energy, the Climate Change

				Technology Program to assist the Committee in the interagency coordination of

				climate change technology research, development, demonstration, and deployment

				to reduce greenhouse gas intensity.

						

						(e)

						Technology inventory

						

							(1)

							In general

							The Secretary shall conduct

				an inventory and evaluation of greenhouse gas intensity reducing technologies

				that have been developed, or are under development, by the National

				Laboratories to determine which technologies are suitable for commercialization

				and deployment.

						

							(2)

							Report

							Not later than 180 days

				after the completion of the inventory under paragraph (1), the Secretary shall

				submit to the Secretary of Commerce and Congress a report that includes the

				results of the completed inventory and any recommendations of the

				Secretary.

						

							(3)

							Use

							The Secretary, in

				consultation with the Secretary of Commerce, shall use the results of the

				inventory as guidance in the commercialization of greenhouse gas intensity

				reducing technologies.

						

						(f)

						Greenhouse gas intensity reducing technology study

						

							(1)

							Study

							As soon as practicable

				after the date of enactment of this section, the Committee shall conduct and

				submit to the Secretary a study on—

							

								(A)

								the commercialization and

				diffusion of new and existing technologies to reduce greenhouse gas intensity;

				and

							

								(B)

								ways to increase the

				development and deployment of cost-effective technologies and practices.

							

							(2)

							Report

							Not later than 180 days

				after the completion of the study under paragraph (1), the Secretary shall

				submit to Congress and the Director of the Office of Science and Technology

				Policy a report that describes—

							

								(A)

								the results of the study;

				and

							

								(B)

								any recommendations of the

				Committee to—

								

									(i)

									increase commercialization

				of the technologies and practices described in paragraph (1); and

								

									(ii)

									promote the long-term

				commercialization and deployment of those technologies and practices.

								

						(g)

						Climate change technology working group

						

							(1)

							In general

							The Secretary, in

				consultation with the Committee, shall establish a Climate Change Technology

				Working Group to identify major statutory, regulatory, and economic barriers to

				the commercialization of greenhouse gas intensity reducing technologies and

				practices.

						

							(2)

							Composition

							The Working Group shall be

				composed of the following members, to be appointed by the Secretary, in

				consultation with the Committee:

							

								(A)

								1 representative from each

				National Laboratory.

							

								(B)

								3 members shall be

				representatives of energy-producing industries.

							

								(C)

								3 members shall represent

				major energy-consuming industries.

							

								(D)

								3 members shall represent

				groups that represent end-use energy and other consumers.

							

								(E)

								3 members shall be

				employees of the Federal Government who are experts in energy technology,

				intellectual property, tax, and regulation.

							

								(F)

								3 members shall be

				representatives of universities with expertise in energy technology development

				that are recommended by the National Academy of Engineering.

							

							(3)

							Report

							Not later than 1 year after

				the date of enactment of this section and annually thereafter, the Working

				Group shall submit to the Committee a report that describes—

							

								(A)

								the findings of the Working

				Group; and

							

								(B)

								any recommendations of the

				Working Group for the removal of barriers to commercialization and increasing

				the use of greenhouse gas intensity reducing technologies.

							

						(h)

						Greenhouse gas intensity reducing technology

				deployment

						

							(1)

							In general

							Based on the strategy

				developed under subsection (b)(1), the technology inventory conducted under

				subsection (e)(1), and the greenhouse gas intensity reducing technology study

				report submitted under subsection (e)(2), the Committee shall develop a program

				for implementation by the Climate Credit Board established under section

				1611(b)(2)(A) that would provide for the removal of domestic barriers to the

				deployment of greenhouse gas intensity reducing technologies.

						

							(2)

							Requirements

							In developing the program

				under paragraph (1), the Committee shall consider—

							

								(A)

								the cost-effectiveness of

				the technology;

							

								(B)

								fiscal and regulatory

				barriers;

							

								(C)

								statutory barriers;

				and

							

								(D)

								intellectual property

				issues.

							

							(3)

							Report

							Not later than 1 year after

				the date of enactment of this section, the Committee shall submit to the

				President and Congress a report that—

							

								(A)

								identifies the barriers to,

				and the commercial risks associated with, the deployment of greenhouse gas

				intensity reducing technologies;

							

								(B)

								includes a comprehensive

				plan for carrying out eligible projects with Federal financial assistance under

				section 1611; and

							

								(C)

								describes the program

				developed under paragraph (1).

							

						(i)

						Procedures for calculating, monitoring, and analyzing

				greenhouse gas intensity

						

							(1)

							In general

							Using the guidelines issued

				under section 1605(b), the Committee, in collaboration with the Administrator

				of the Energy Information Administration and the National Institute of

				Standards and Technology, shall develop and propose standards and best

				practices for calculating, monitoring, and analyzing greenhouse gas

				intensity.

						

							(2)

							Content

							The standards and best

				practices shall address measurement of greenhouse gas intensity by industry

				sector.

						

							(3)

							Applicable law

							To ensure that high quality

				information is produced, the standards and best practices developed under

				paragraph (1) shall conform to the guidelines established under section 515 of

				the Treasury and General Government Appropriations Act, 2001 (commonly known as

				the Data Quality Act) (44 U.S.C. 3516 note; 114 Stat.

				2763A–1543), as enacted into law by section 1(a)(3) of Public Law

				106–554.

						

						(j)

						Demonstration projects

						

							(1)

							In general

							The Secretary shall conduct

				and participate in demonstration projects approved by the Committee, including

				demonstration projects relating to—

							

								(A)

								coal gasification and coal

				liquefaction;

							

								(B)

								carbon

				sequestration;

							

								(C)

								cogeneration technology

				initiatives;

							

								(D)

								advanced nuclear power

				projects;

							

								(E)

								lower emission

				transportation;

							

								(F)

								renewable energy;

				and

							

								(G)

								transmission

				upgrades.

							

							(2)

							Criteria

							The Committee shall approve

				a demonstration project under paragraph (1) if the proposed demonstration

				project would—

							

								(A)

								increase the reduction of

				the greenhouse gas intensity to levels below that which would be achieved by

				technologies being used in the United States as of the date of enactment of

				this section;

							

								(B)

								maximize the potential

				return on Federal investment;

							

								(C)

								demonstrate distinct roles

				in public-private partnerships;

							

								(D)

								produce a large-scale

				reduction of greenhouse gas intensity if commercialization occurred; and

							

								(E)

								support a diversified

				portfolio to mitigate the uncertainty associated with a single

				technology.

							

						(k)

						Cooperative research and development agreements

						In carrying out greenhouse

				gas intensity reduction research and technology deployment, the Secretary may

				enter into cooperative research and development agreements under section 12 of

				the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C.

				3710a).

					

						(l)

						Authorization of appropriations

						There are authorized to be

				appropriated such sums as are necessary to carry out this section.

					

						(m)

						Termination of authority

						The authority provided by

				this section terminates effective December 31, 2010.

					.

		

			3.

			Climate infrastructure credit

			

				Title XVI of the Energy

			 Policy Act of 1992 (42 (U.S.C. 13381 et seq.) (as amended by section 2) is

			 amended by adding at the end the following:

				

					

						1611.

						Climate infrastructure credit

						

							(a)

							Definitions

							In this section:

							

								(1)

								Advanced climate technology or system

								The term advanced

				climate technology or system means a climate technology or system that

				is not in general usage as of the date of enactment of this section.

							

								(2)

								Board

								The term

				Board means the Climate Credit Board established under

				subsection (b)(2)(A).

							

								(3)

								Direct loan

								The term direct

				loan has the meaning given the term in section 502 of the Federal

				Credit Reform Act of 1990 (2 U.S.C. 661a).

							

								(4)

								Eligible project

								The term eligible

				project means a demonstration project that is approved under section

				1610(j)(1).

							

								(5)

								Eligible project cost

								The term eligible

				project cost means any amount incurred for an eligible project that is

				paid by, or on behalf of, an obligor, including the costs of—

								

									(A)

									pre-construction

				activities, including—

									

										(i)

										detailed project

				engineering and design work;

									

										(ii)

										environmental reviews and

				permitting; and

									

										(iii)

										other pre-construction

				activities, as determined by the Secretary;

									

									(B)

									construction activities,

				including—

									

										(i)

										the acquisition of capital

				equipment;

									

										(ii)

										construction management;

				and

									

										(iii)

										construction contingencies;

				and

									

									(C)

									acquiring land (including

				any improvements to the land) relating to the eligible project; and

								

									(D)

									financing the eligible

				project, including—

									

										(i)

										providing capitalized

				interest necessary to meet market requirements;

									

										(ii)

										maintaining reasonably

				required reserve funds;

									

										(iii)

										capital issuance expenses;

				and

									

										(iv)

										other carrying costs during

				construction.

									

								(6)

								Federal financial assistance

								The term Federal

				financial assistance means any credit-based financial assistance,

				including a direct loan, loan guarantee, a line of credit (which serves as

				standby default coverage or standby interest coverage), production incentive

				payment under subsection (g)(1)(B), or other credit-based financial assistance

				mechanism for an eligible project that is—

								

									(A)

									authorized to be made

				available by the Secretary for an eligible project under this section;

				and

								

									(B)

									provided in accordance with

				the Federal Credit Reform Act of

				1990 (2

				U.S.C. 661 et seq.).

								

								(7)

								Investment-grade rating

								The term

				investment-grade rating means a rating category of BBB minus,

				Baa3, or higher assigned by a rating agency for eligible project obligations

				offered into the capital markets.

							

								(8)

								Lender

								The term

				lender means any non-Federal qualified institutional buyer (as

				defined in section 230.144A(a) of title 17, Code of Federal Regulations (or any

				successor regulation), known as Rule 144A(a) of the Securities and Exchange

				Commission and issued under the Securities Act

				of 1933 (15 U.S.C. 77a et seq.)),

				including—

								

									(A)

									a qualified retirement plan

				(as defined in section 4974(c) of the Internal Revenue Code of 1986) that is a

				qualified institutional buyer; and

								

									(B)

									a governmental plan (as

				defined in section 414(d) of the Internal Revenue Code of 1986) that is a

				qualified institutional buyer.

								

								(9)

								Loan guarantee

								The term loan

				guarantee means any guarantee or other pledge by the Secretary to pay

				all or part of the principal of and interest on a loan or other debt obligation

				that is issued by an obligor and funded by a lender.

							

								(10)

								Obligor

								The term

				obligor means a person or entity (including a corporation,

				partnership, joint venture, trust, or governmental entity, agency, or

				instrumentality) that is primarily liable for payment of the principal of, or

				interest on, a Federal credit instrument.

							

								(11)

								Project obligation

								The term project

				obligation means any note, bond, debenture, or other debt obligation

				issued by an obligor in connection with the financing of an eligible project,

				other than a Federal credit instrument.

							

								(12)

								Rating agency

								The term rating

				agency means a bond rating agency identified by the Securities and

				Exchange Commission as a Nationally Recognized Statistical Rating

				Organization.

							

								(13)

								Regulatory failure

								The term regulatory

				failure means a situation in which, because of a breakdown in a

				regulatory process or an indefinite delay caused by a judicial challenge to the

				regulatory consideration of a specific eligible project, the Federal or State

				regulatory or licensing process governing the siting, construction, or

				commissioning of an eligible project does not produce a definitive

				determination that the eligible project may go forward or stop within a

				predetermined and prescribed time period, as determined by the

				Secretary.

							

								(14)

								Secured loan

								The term secured

				loan means a loan or other secured debt obligation issued by an obligor

				and funded by the Secretary in connection with the financing of an eligible

				project.

							

								(15)

								Standby default coverage

								The term standby

				default coverage means a pledge by the Secretary to pay all or part of

				the debt obligation issued by an obligor and funded by a lender, plus all or

				part of obligor equity, if an eligible project fails to receive an operating

				license in a period of time established by the Secretary because of a

				regulatory failure or other specific issue identified by the Secretary.

							

								(16)

								Standby interest coverage

								The term standby

				interest coverage means a pledge by the Secretary to provide to an

				obligor, at a future date and on the occurrence of 1 or more events, a direct

				loan, the proceeds of which shall be used by the obligor to maintain the

				current status of the obligor on interest payments due on 1 or more loans or

				other project obligations issued by an obligor and funded by a lender for an

				eligible project.

							

								(17)

								Subsidy amount

								The term subsidy

				amount means the amount of budget authority sufficient to cover the

				estimated long-term cost to the Federal Government of a Federal credit

				instrument issued by the Secretary to an eligible project, calculated on a net

				present value basis, excluding administrative costs and any incidental effects

				on governmental receipts or outlays in accordance with the

				Federal Credit Reform Act of 1990

				(2 U.S.C.

				661 et seq.).

							

								(18)

								Substantial completion

								The term substantial

				completion means that an eligible project has been determined by the

				Board to be in, or capable of, commercial operation.

							

							(b)

							Duties of the Secretary

							

								(1)

								In general

								The Secretary shall make

				available to eligible project developers and eligible project owners, in

				accordance with this section, such financial assistance as is necessary to

				supplement private sector financing for eligible projects.

							

								(2)

								Climate Credit Board

								

									(A)

									In general

									Not later than 120 days

				after the date of enactment of this section, the Secretary shall establish

				within the Department of Energy a Climate Credit Board composed of—

									

										(i)

										the Under Secretary of

				Energy, who shall serve as Chairperson;

									

										(ii)

										the Chief Financial Officer

				of the Department of Energy;

									

										(iii)

										the Assistant Secretary of

				Energy for Policy and International Affairs;

									

										(iv)

										the Assistant Secretary of

				Energy for Energy Efficiency and Renewable Energy; and

									

										(v)

										such other individuals as

				the Secretary determines to have the experience and expertise (including

				expertise in corporate and project finance and the energy sector) necessary to

				carry out the duties of the Board.

									

									(B)

									Duties

									The Board shall—

									

										(i)

										implement the program

				developed under section 1610(h)(1) in accordance with paragraph (3);

									

										(ii)

										issue regulations and

				criteria in accordance with paragraph (4);

									

										(iii)

										conduct negotiations with

				individuals and entities interested in obtaining assistance under this

				section;

									

										(iv)

										recommend to the Secretary

				potential recipients and amounts of grants of assistance under this section;

				and

									

										(v)

										carry out such other

				projects and activities as the Interagency Coordinating Committee on Climate

				Change Technology may recommend.

									

								(3)

								Greenhouse gas intensity reducing technology deployment

				program

								Not later than 1 year after

				the date of enactment of this section, the Board shall implement the greenhouse

				gas intensity reducing technology deployment program developed under section

				1610(h)(1).

							

								(4)

								Regulations and criteria

								

									(A)

									In general

									Not later than 1 year after

				the date of enactment of this section, the Board shall issue and publish in the

				Federal Register such regulations and criteria as are necessary to implement

				this section.

								

									(B)

									Requirements

									The regulations and

				criteria shall provide for, at a minimum—

									

										(i)

										a competitive process and

				the general terms and conditions for the provision of assistance under this

				section;

									

										(ii)

										the procedures by which

				eligible project owners and eligible project developers may request financial

				assistance under this section; and

									

										(iii)

										the collection of any other

				information necessary for the Secretary to carry out this section, including a

				process for negotiating the terms and conditions of assistance provided under

				this section.

									

									(C)

									Eligibility and criteria

									The determination of

				eligibility of, and criteria for selecting, eligible projects to receive

				assistance under this section shall be carried out in accordance with

				subsection (c).

								

									(D)

									Conditions for provision of assistance

									The Board shall not provide

				assistance under this section unless the Board determines that the terms,

				conditions, maturity, security, schedule, and amounts of repayments of the

				assistance are reasonable and meet such standards as the Board determines are

				appropriate to protect the financial interests of the United States.

								

								(5)

								Reports to the President and Congress

								Not later than 4 years

				after the date of enactment of this section, and every 2 years thereafter, the

				Board shall submit to the Secretary, for transmittal to the President and

				Congress, a report that describes—

								

									(A)

									the progress in carrying

				out this section;

								

									(B)

									the financial performance

				of the eligible projects that are receiving, or have received, assistance under

				this section as of the date of the report; and

								

									(C)

									the progress and value to

				the United States of the program under this section, including a recommendation

				as to whether the objectives of this section are best served by—

									

										(i)

										continuing the program

				under the authority of the Secretary;

									

										(ii)

										establishing a Federal

				Government corporation or Federal Government-sponsored enterprise to administer

				the program; or

									

										(iii)

										phasing out the program and

				relying on the capital markets to fund the kinds of energy infrastructure

				investments assisted by this section without Federal participation.

									

								(6)

								Confidentiality

								The Board shall protect the

				confidentiality of any information provided by an applicant for assistance

				under this section that the applicant certifies to be commercially sensitive or

				that is protected intellectual property.

							

							(c)

							General requirements regarding assistance, determination of

				eligibility, and project selection

							

								(1)

								In general

								The Board shall not provide

				assistance to an eligible project under this section unless the Board first

				determines that the amount of assistance to be provided for the eligible

				project is not greater than the amount of assistance required to achieve the

				purposes of this section with respect to the eligible project.

							

								(2)

								Eligibility

								To be eligible to receive

				assistance under this section, an eligible project shall, as determined by the

				Board—

								

									(A)

									be supported by an

				application that contains all information required to be included by, and is

				submitted to and approved by the Board in accordance with, the regulations and

				criteria issued by the Board under subsection (b)(4);

								

									(B)

									be nationally or regionally

				significant by—

									

										(i)

										reducing greenhouse gas

				intensity;

									

										(ii)

										generating economic

				benefits;

									

										(iii)

										contributing to energy

				security;

									

										(iv)

										contributing to energy and

				technology diversity in the energy economy of the United States;

									

										(v)

										contributing to energy and

				electricity price stability; or

									

										(vi)

										otherwise enhancing

				national or regional energy efficiency, reliability, and robustness of

				performance;

									

									(C)

									contain an advanced climate

				technology or system that could—

									

										(i)

										significantly improve the

				efficiency, security, reliability, and environmental performance of the energy

				economy of the United States; and

									

										(ii)

										reduce greenhouse gas

				emissions;

									

									(D)

									have revenue sources

				dedicated to repayment of credit support-based project financing, such as

				revenue—

									

										(i)

										from the sale of

				sequestered carbon;

									

										(ii)

										from the sale of energy,

				electricity, or other products from eligible projects that employ advanced

				climate technologies and systems;

									

										(iii)

										from the sale of

				transportation of commerce;

									

										(iv)

										from the sale of

				electricity or generating capacity, in the case of electricity

				infrastructure;

									

										(v)

										from the sale or

				transmission of energy;

									

										(vi)

										associated with energy

				efficiency gains, in the case of other energy projects; or

									

										(vii)

										from other dedicated

				revenue sources;

									

									(E)

									include a project proposal

				and agreement for project financing repayment that demonstrates to the

				satisfaction of the Board that the dedicated revenue sources described in

				subparagraph (D) will be adequate to repay project financing provided under

				this section;

								

									(F)

									reduce greenhouse gas

				intensity on a national or regional basis; and

								

									(G)

									if the eligible project

				involves new transmission capacity, link to low-emission projects.

								

								(3)

								Limitations

								Except as otherwise

				provided in this section—

								

									(A)

									the total cost of an

				eligible project provided Federal financial assistance under this section shall

				be at least $40,000,0000;

								

									(B)

									the Federal share of an

				eligible project provided Federal financial assistance under this Act shall be

				not more than 20 percent of the total cost of carrying out the eligible

				project; and

								

									(C)

									not more than $200,000,000

				in Federal financial assistance shall be provided to any individual eligible

				project.

								

								(4)

								Selection among eligible projects

								

									(A)

									Establishment of selection criteria

									The Board shall establish

				criteria for selecting which eligible projects will receive assistance under

				this section.

								

									(B)

									Requirements

									The selection criteria

				shall include a determination by the Board of the extent to which—

									

										(i)

										the eligible project

				reduces greenhouse gas intensity beyond reductions achieved by technology

				available as of October 15, 1992;

									

										(ii)

										financing for the eligible

				project has appropriate security features, such as a rate covenant, to ensure

				repayment;

									

										(iii)

										assistance under this

				section for the eligible project would foster innovative public-private

				partnerships and attract private debt or equity investment;

									

										(iv)

										assistance under this

				section for an eligible project would enable the eligible project to proceed at

				an earlier date than would otherwise be practicable;

									

										(v)

										the eligible project uses

				new technologies that enhance the efficiency, reduce the environmental impact,

				improve the reliability, or improve the safety, of the eligible project;

									

										(vi)

										the eligible project helps

				to maintain or protect the environment, especially with respect to having a low

				level of emissions to the atmosphere;

									

										(vii)

										assistance for the eligible

				project provided under this section could reduce the contribution of other

				Federal grant or funding assistance to the eligible project; and

									

										(viii)

										the eligible project is

				nationally or regionally significant in terms of generating economic benefits,

				supporting international commerce, or otherwise enhancing national energy

				efficiency, security, reliability, robustness, and environmental

				performance.

									

									(C)

									Financial information

									An application for

				assistance for an eligible project under this section shall include such

				information as the Secretary determines to be necessary concerning—

									

										(i)

										the amount of budget

				authority required to fund the Federal credit instrument requested for the

				eligible project;

									

										(ii)

										the estimated construction

				costs of the proposed eligible project;

									

										(iii)

										estimates of construction

				and operating costs of the eligible project;

									

										(iv)

										projected revenues from the

				eligible project; and

									

										(v)

										any other financial aspects

				of the eligible project, including assurances, that the Board determines to be

				appropriate.

									

									(D)

									Preliminary rating opinion letter

									The Board shall require

				each applicant seeking assistance for an eligible project under this section to

				provide a preliminary rating opinion letter from at least 1 credit rating

				agency indicating that the senior obligations of the eligible project have the

				potential to achieve an investment-grade rating.

								

									(E)

									Risk assessment

									Before entering into any

				agreement to provide assistance for an eligible project under this section, the

				Board, in consultation with the Secretary, the Director of the Office of

				Management and Budget, and each credit rating agency providing a preliminary

				rating opinion letter under subparagraph (D), shall determine and maintain an

				appropriate capital reserve subsidy amount for each line of credit established

				for the eligible project, taking into account the information contained in the

				preliminary rating opinion letter.

								

									(F)

									Investment-grade rating requirement

									

										(i)

										In general

										The funding of any

				assistance under this section shall be contingent on the senior obligations of

				the eligible project receiving an investment-grade rating from at least 1

				credit rating agency.

									

										(ii)

										Considerations

										In determining whether an

				investment-grade rating is appropriate under clause (i), the credit rating

				agency shall take into account the availability of Federal financial assistance

				under this section.

									

								(5)

								Maximum available climate credit support

								Notwithstanding any

				assistance limitation under any other provision of this section, the Secretary

				shall not provide energy credit support to any eligible project in the form of

				a secured loan or loan guarantee under subsection (f), production incentive

				payments under subsection (g), or other credit-based financial assistance under

				subsection (h), the combined total of which exceeds 60 percent of eligible

				project costs, excluding the value of standby default coverage under subsection

				(d) and standby interest coverage under subsection (e), as determined by the

				Secretary.

							

							(d)

							Standby default coverage

							

								(1)

								Agreements; use of proceeds

								

									(A)

									Agreements

									

										(i)

										In general

										Subject to subparagraph

				(B), the Board, in consultation with the Secretary, may enter into agreements

				to provide standby default coverage for advanced climate technologies or

				systems of an eligible project.

									

										(ii)

										Recipients

										Coverage under clause (i)

				may be provided to 1 or more obligors and debt holders to be triggered at

				future dates on the occurrence of certain events for any eligible project

				selected under subsection (c).

									

									(B)

									Use of proceeds

									The proceeds of standby

				default coverage made available under this subsection shall be available to

				reimburse all or part of the debt obligation for an eligible project issued by

				an obligor and funded by a lender, plus all or part of obligor equity, in the

				event that, because of a regulatory failure or other event specified by the

				Secretary pursuant to this section, an eligible advanced climate technology or

				system for an eligible project fails to receive an operating license in a

				period of time specified by the Board in accordance with this

				subsection.

								

								(2)

								Terms and limitations

								

									(A)

									In general

									Standby default coverage

				under this subsection with respect to an eligible project shall be on such

				terms and conditions and contain such covenants, representations, warranties,

				and requirements (including requirements for audits) as the Board determines to

				be appropriate.

								

									(B)

									Maximum amounts

									The total amount of standby

				default coverage provided for an eligible project shall not exceed 100 percent

				of the reasonably anticipated eligible project costs, including debt and

				equity.

								

									(C)

									Exercise

									Any exercise on the standby

				default coverage shall be made only if a facility involved with the eligible

				project fails, because of regulatory failure or other specific issues specified

				by the Secretary, to receive an operating license by such deadline as the

				Secretary shall establish.

								

									(D)

									Cost of coverage

									The cost of standby default

				coverage shall be assumed by the Secretary subject to the risk assessment

				calculation required under subsection (c)(4)(E) and the availability of funds

				for that purpose.

								

									(E)

									Fees

									In carrying out this

				section, the Secretary may—

									

										(i)

										establish fees at a level

				sufficient to cover all or a portion of the administrative costs incurred by

				the Federal Government in providing standby default coverage under this

				subsection; and

									

										(ii)

										require that the fees be

				paid upon application for a standby default coverage agreement under this

				subsection.

									

									(F)

									Period of availability

									In the event that

				regulatory approval to operate a facility is suspended as a result of

				regulatory failure or other circumstances specified by the Secretary, standby

				default coverage shall be available beginning on the date of substantial

				completion and ending not later than 5 years after the date on which operation

				of the facility is scheduled to commence.

								

									(G)

									Rights of third-party creditors

									

										(i)

										Against Federal Government

										A third-party creditor of

				an obligor shall not have any right against the Federal Government with respect

				to any amounts other than those specified in subparagraph (B).

									

										(ii)

										Assignment

										An obligor may assign all

				or part of the standby default coverage for an eligible project to 1 or more

				lenders or to a trustee on behalf of the lenders.

									

									(H)

									Result of exercise of standby default coverage

									If standby default coverage

				is exercised by the obligor of an eligible project—

									

										(i)

										the Federal Government

				shall become the sole owner of the eligible project, with all rights and

				appurtenances to the eligible project; and

									

										(ii)

										the Board shall dispose of

				the assets of the eligible project on terms that are most favorable to the

				Federal Government, which may include continuing to licensing and commercial

				operation or resale of the eligible project, in whole or in part, if that is

				the best course of action in the judgment of the Board.

									

									(I)

									Estimate of assets at time of termination

									If standby default coverage

				is exercised and an eligible project is terminated, the Board, in making a

				determination of whether to dispose of the assets of the eligible project or

				continue the eligible project to licensing and commercial operation, shall

				obtain a fair and impartial estimate of the eligible project assets at the time

				of termination.

								

									(J)

									Relationship to other credit instruments

									An eligible project that

				receives standby default coverage under this subsection may receive a secured

				loan or loan guarantee under subsection (f), production incentive payments

				under subsection (g), or assistance through a credit-based financial assistance

				mechanism under subsection (h).

								

									(K)

									Other conditions and requirements

									The Secretary may impose

				such other conditions and requirements in connection with any insurance

				provided under this subsection (including requirements for audits) as the

				Secretary determines to be appropriate.

								

							(e)

							Standby interest coverage

							

								(1)

								In general

								

									(A)

									Agreements

									Subject to subparagraph

				(B), the Board may enter into agreements to make standby interest coverage

				available to 1 or more obligors in the form of loans for advanced climate or

				energy technologies or systems to be made by the Board at future dates on the

				occurrence of certain events for any eligible project selected under subsection

				(c)(4).

								

									(B)

									Use of proceeds

									Subject to subsection

				(c)(3), the proceeds of standby interest coverage made available under this

				subsection shall be available to pay the debt service on project obligations

				issued to finance eligible project costs of an eligible project if a delay in

				commercial operations occurs due to a regulatory failure or other condition

				determined by the Secretary.

								

								(2)

								Terms and limitations

								

									(A)

									In general

									Standby interest coverage

				under this subsection with respect to an eligible project shall be made on such

				terms and conditions (including a requirement for an audit) as the Secretary

				determines appropriate.

								

									(B)

									Maximum amounts

									

										(i)

										Total amount

										The total amount of standby

				interest coverage for an eligible project under this subsection shall not

				exceed 25 percent of the reasonably anticipated eligible project costs of the

				eligible project.

									

										(ii)

										1-year draws

										The amount drawn in any 1

				year for an eligible project under this subsection shall not exceed 20 percent

				of the total amount of the standby interest coverage for the eligible

				project.

									

									(C)

									Period of availability

									The standby interest

				coverage for an eligible project shall be available during the period—

									

										(i)

										beginning on a date

				following substantial completion of the eligible project that regulatory

				approval to operate a facility under the eligible project is suspended as a

				result of regulatory failure or other condition determined by the Secretary;

				and

									

										(ii)

										ending on a date that is

				not later than 5 years after the eligible project is scheduled to commence

				commercial operations.

									

									(D)

									Cost of coverage

									Subject to subsection

				(c)(4)(E), the cost of standby interest coverage for an eligible project under

				this subsection shall be borne by the Secretary.

								

									(E)

									Draws

									Any draw on the standby

				interest coverage for an eligible project shall—

									

										(i)

										represent a loan;

									

										(ii)

										be made only if there is a

				delay in commercial operations after the substantial completion of the eligible

				project; and

									

										(iii)

										be subject to the overall

				credit support limitations established under subsection (c)(5).

									

									(F)

									Interest rate

									

										(i)

										In general

										Subject to clause (ii), the

				interest rate on a loan resulting from a draw on standby interest coverage

				under this subsection shall be established by the Secretary.

									

										(ii)

										Minimum rate

										The interest rate on a loan

				resulting from a draw on standby interest coverage under this subsection shall

				not be less than the current average market yield on outstanding marketable

				obligations of the United States with a maturity of 10 years, as of the date on

				which the standby interest coverage is obligated.

									

									(G)

									Security

									The standby interest

				coverage for an eligible project—

									

										(i)

										shall be payable, in whole

				or in part, from dedicated revenue sources generated by the eligible

				project;

									

										(ii)

										shall require security for

				the project obligations; and

									

										(iii)

										may have a lien on revenues

				described in clause (i), subject to any lien securing project

				obligations.

									

									(H)

									Rights of third-party creditors

									

										(i)

										Against Federal Government

										A third-party creditor of

				the obligor shall not have any right against the Federal Government with

				respect to any draw on standby interest coverage under this subsection.

									

										(ii)

										Assignment

										An obligor may assign the

				standby interest coverage to 1 or more lenders or to a trustee on behalf of the

				lenders.

									

									(I)

									Subordination

									A secured loan for an

				eligible project made under this subsection shall be subordinate to senior

				private debt issued by a lender for the eligible project.

								

									(J)

									Nonrecourse status

									A secured loan for an

				eligible project under this subsection shall be nonrecourse to the obligor in

				the event of bankruptcy, insolvency, or liquidation of the eligible

				project.

								

									(K)

									Fees

									The Board may impose fees

				at a level sufficient to cover all or part of the costs to the Federal

				Government of providing standby interest coverage for an eligible project under

				this subsection.

								

								(3)

								Repayment

								

									(A)

									Terms and conditions

									The Secretary shall

				establish a repayment schedule and terms and conditions for each loan for an

				eligible project under this subsection based on the projected cash flow from

				revenues for the eligible project.

								

									(B)

									Repayment schedule

									Scheduled repayments of

				principal or interest on a loan under this subsection shall—

									

										(i)

										commence not later than 5

				years after the end of the period of availability specified in paragraph

				(2)(C); and

									

										(ii)

										be completed, with

				interest, not later than 10 years after the end of the period of

				availability.

									

									(C)

									Sources of repayment funds

									The sources of funds for

				scheduled loan repayments under this subsection shall include—

									

										(i)

										the sale of electricity or

				generating capacity;

									

										(ii)

										the sale or transmission of

				energy;

									

										(iii)

										revenues associated with

				energy efficiency gains; or

									

										(iv)

										other dedicated revenue

				sources, such as carbon use.

									

									(D)

									Prepayment

									

										(i)

										Use of excess revenues

										At the discretion of the

				obligor, any excess revenues that remain after satisfying scheduled debt

				service requirements on the project obligations and secured loan, and all

				deposit requirements under the terms of any trust agreement, bond resolution,

				or similar agreement securing project obligations, may be applied annually to

				prepay the secured loan without penalty.

									

										(ii)

										Use of proceeds of refinancing

										The secured loan may be

				prepaid at any time without penalty from the proceeds of refinancing from

				non-Federal funding sources.

									

							(f)

							Secured loans and loan guarantees

							

								(1)

								In general

								

									(A)

									Agreements

									Subject to subparagraph

				(B), the Board may enter into agreements with 1 or more obligors to make

				secured loans for eligible projects involving advanced climate technologies or

				systems.

								

									(B)

									Use of proceeds

									Subject to paragraph (2),

				the proceeds of a secured loan for an eligible project made available under

				this subsection shall be available, in conjunction with the equity of the

				obligor and senior debt financing for the eligible project, to pay for eligible

				project costs.

								

								(2)

								Terms and limitations

								

									(A)

									In general

									A secured loan under this

				subsection with respect to an eligible project shall be made on such terms and

				conditions (including requirements for an audit) as the Board, in consultation

				with the Secretary, determines appropriate.

								

									(B)

									Maximum amount

									Subject to subsection

				(c)(5), the total amount of the secured loan for an eligible project under this

				subsection shall not exceed 50 percent of the reasonably anticipated eligible

				project costs of the eligible project.

								

									(C)

									Period of availability

									The Board may enter into a

				contract with the owner or operator of an eligible project to provide a secured

				loan during the period—

									

										(i)

										beginning on the date that

				the financial structure of the eligible project is established; and

									

										(ii)

										ending on the date of the

				start of construction of the eligible project.

									

									(D)

									Cost of coverage

									Subject to subsection

				(c)(4)(E), the cost of a secured loan for an eligible project under this

				subsection shall be borne by the Secretary.

								

									(E)

									Interest rate

									

										(i)

										In general

										Subject to clause (ii), the

				interest rate on a secured loan under this subsection shall be established by

				the Secretary.

									

										(ii)

										Minimum rate

										The interest rate on a loan

				resulting from a secured loan under this subsection shall not be less than the

				current average market yield on outstanding marketable obligations of the

				United States of comparable maturity, as of the date of the execution of the

				loan agreement.

									

									(F)

									Security

									The secured loan—

									

										(i)

										shall be payable, in whole

				or in part, from dedicated revenue sources generated by the eligible

				project;

									

										(ii)

										shall include a rate

				covenant, coverage requirement, or similar security feature supporting the

				project obligations; and

									

										(iii)

										may have a lien on revenues

				described in clause (i), subject to any lien securing project

				obligations.

									

									(G)

									Rights of third-party creditors

									

										(i)

										Against Federal Government

										A third-party creditor of

				the obligor shall not have any right against the Federal Government with

				respect to any payments due to the Federal Government under this

				subsection.

									

										(ii)

										Assignment

										An obligor may assign the

				secured loan to 1 or more lenders or to a trustee on behalf of the

				lenders.

									

									(H)

									Subordination

									A secured loan for an

				eligible project made under this subsection shall be subordinate to senior

				private debt issued by a lender for the eligible project.

								

									(I)

									Nonrecourse status

									A secured loan for an

				eligible project under this subsection shall be non-recourse to the obligor in

				the event of bankruptcy, insolvency, or liquidation of the eligible

				project.

								

									(J)

									Fees

									The Board may establish

				fees at a level sufficient to cover all or a portion of the costs to the

				Federal Government of making secured loans for an eligible project under this

				subsection.

								

								(3)

								Repayment

								

									(A)

									Schedule and terms

									The Board shall establish a

				repayment schedule and terms and conditions for each secured loan for an

				eligible project under this subsection based on the projected cash flow from

				revenues for the eligible project.

								

									(B)

									Repayment schedule

									Scheduled repayments on a

				secured loan for an eligible project under this subsection shall—

									

										(i)

										commence not later than 5

				years after the scheduled start of commercial operations of the eligible

				project; and

									

										(ii)

										be completed, with

				interest, not later than 35 years after the scheduled date of the start of

				commercial operations of the eligible project.

									

									(C)

									Sources of repayment funds

									The sources of funds for

				scheduled loan repayments under this subsection shall include—

									

										(i)

										the sale of carbon or

				carbon compounds;

									

										(ii)

										the sale of electricity or

				generating capacity;

									

										(iii)

										the sale of sequestration

				services;

									

										(iv)

										the sale or transmission of

				energy;

									

										(v)

										revenues associated with

				energy efficiency gains; or

									

										(vi)

										other dedicated revenue

				sources.

									

									(D)

									Deferred payments

									

										(i)

										Authorization

										If, at any time during the

				10-year period beginning on the date of the scheduled start of commercial

				operation of an eligible project, the eligible project is unable to generate

				sufficient revenues to pay the scheduled loan repayments of principal or

				interest on the secured loan, the Secretary may, subject to clause (iii), allow

				the obligor to add unpaid principal or interest to the outstanding balance of

				the secured loan.

									

										(ii)

										Interest

										Any payment deferred under

				clause (i) shall—

										

											(I)

											continue to accrue interest

				in accordance with paragraph (2)(E) until fully repaid; and

										

											(II)

											be scheduled to be

				amortized over the number of years remaining in the term of the loan in

				accordance with subparagraph (B).

										

										(iii)

										Criteria

										

											(I)

											In general

											Any payment deferral under

				clause (i) shall be contingent on the eligible project meeting criteria

				established by the Secretary.

										

											(II)

											Repayment standards

											The criteria established

				under subclause (I) shall include standards for reasonable assurance of

				repayment.

										

									(E)

									Prepayment

									

										(i)

										Use of excess revenues

										At the discretion of the

				obligor, any excess revenues that remain after satisfying scheduled debt

				service requirements on the project obligations and secured loan, and all

				deposit requirements under the terms of any trust agreement, bond resolution,

				or similar agreement securing project obligations, may be applied annually to

				prepay the secured loan without penalty.

									

										(ii)

										Use of proceeds of refinancing

										The secured loan may be

				prepaid at any time without penalty from the proceeds of refinancing from

				non-Federal funding sources.

									

								(4)

								Sale of secured loans

								

									(A)

									In general

									Subject to subparagraph

				(B), as soon as practicable after substantial completion of an eligible project

				and after notifying the obligor, the Board may sell to another entity or

				reoffer into the capital markets a secured loan for the eligible project if the

				Board determines that the sale or reoffering can be made on favorable

				terms.

								

									(B)

									Consent of obligor

									In making a sale or

				reoffering under subparagraph (A), the Board may not change the original terms

				and conditions of the secured loan without the written consent of the

				obligor.

								

								(5)

								Loan guarantees

								

									(A)

									In general

									The Board may provide a

				loan guarantee to a lender, in lieu of making a secured loan, under this

				subsection if the Board determines that the budgetary cost of the loan

				guarantee is substantially the same as that of a secured loan.

								

									(B)

									Terms

									

										(i)

										In general

										Except as provided in

				clause (ii), the terms of a guaranteed loan shall be consistent with the terms

				for a secured loan under this subsection.

									

										(ii)

										Interest rate; prepayment

										The interest rate on the

				guaranteed loan and any prepayment features shall be established by

				negotiations between the obligor and the lender, with the consent of the

				Board.

									

							(g)

							Production incentive payments

							

								(1)

								Secured loan

								

									(A)

									In general

									The Secretary may enter

				into an agreement with 1 or more obligors to make a secured loan for an

				eligible project selected under subsection (c)(4) that employs 1 or more

				advanced climate technologies or systems.

								

									(B)

									Production incentive payments

									

										(i)

										In general

										Amounts loaned to an

				obligor under subparagraph (A) shall be made available in the form of a series

				of production incentive payments provided by the Board to the obligor during a

				period of not more than 10 years, as determined by the Board, beginning after

				the date on which commercial project operations start at the eligible

				project.

									

										(ii)

										Amount

										Production incentive

				payments under clause (i) shall be for an amount equal to 50 percent of the

				value of—

										

											(I)

											the energy produced or

				transmitted by the eligible project during the applicable year; or

										

											(II)

											any gains in energy

				efficiency achieved by the eligible project during the applicable year.

										

								(2)

								Terms and limitations

								

									(A)

									In general

									A secured loan under this

				subsection shall be subject to such terms and conditions, including any

				covenant, representation, warranty, and requirement (including a requirement

				for an audit) that the Secretary determines to be appropriate.

								

									(B)

									Agreement costs

									Subject to subsection

				(c)(4), the cost of carrying out an agreement entered into under paragraph

				(1)(A) shall be paid by the Secretary.

								

									(C)

									Interest rate

									

										(i)

										In general

										Subject to clause (ii), the

				interest rate on a secured loan under this subsection shall be established by

				the Secretary.

									

										(ii)

										Minimum rate

										The interest rate on a

				secured loan under this subsection shall not be less than the current average

				market yield on outstanding marketable obligations of the United States of

				comparable maturity, as of the date on which the agreement under paragraph

				(1)(A) is executed.

									

									(D)

									Security

									The secured loan—

									

										(i)

										shall be payable, in whole

				or in part, from dedicated revenue sources generated by the eligible

				project;

									

										(ii)

										shall include a rate

				covenant, coverage requirement, or similar security feature supporting the

				eligible project obligations; and

									

										(iii)

										may have a lien on revenues

				described in clause (i), subject to any lien securing eligible project

				obligations.

									

									(E)

									Rights of third-party creditors

									

										(i)

										Against Federal Government

										A third-party creditor of

				the obligor shall not have any right against the Federal Government with

				respect to any payments due to the Federal Government under the agreement

				entered into under paragraph (1)(A).

									

										(ii)

										Assignment

										An obligor may assign

				production incentive payments to 1 or more lenders or to a trustee on behalf of

				the lenders.

									

									(F)

									Subordination

									A secured loan under this

				subsection shall be subordinate to senior private debt issued by a lender for

				the eligible project.

								

									(G)

									Nonrecourse status

									A secured loan under this

				subsection shall be nonrecourse to the obligor in the event of bankruptcy,

				insolvency, or liquidation of the eligible project.

								

									(H)

									Fees

									The Secretary may impose

				fees at a level sufficient to cover all or part of the costs to the Federal

				Government of providing production incentive payments under this

				subsection.

								

								(3)

								Repayment

								

									(A)

									Schedule, terms, and conditions

									The Secretary shall

				establish a repayment schedule and terms and conditions for each secured loan

				under this subsection based on the projected cash flow from revenues of the

				eligible project.

								

									(B)

									Repayment schedule

									Scheduled repayments of

				principal or interest on a secured loan under this subsection shall—

									

										(i)

										commence not later than 5

				years after the date on which the last production incentive payment is made by

				the Board under paragraph (1)(B); and

									

										(ii)

										be completed, with

				interest, not later than 10 years after the date on which the last production

				incentive payment is made.

									

									(C)

									Sources of repayment funds

									The sources of funds for

				scheduled loan repayments under this subsection include—

									

										(i)

										the sale of electricity or

				generating capacity;

									

										(ii)

										the sale or transmission of

				energy;

									

										(iii)

										revenues associated with

				energy efficiency gains; or

									

										(iv)

										other dedicated revenue

				sources.

									

									(D)

									Deferred payments

									

										(i)

										Authorization

										If, at any time during the

				10–year period beginning on the date on which commercial operations of the

				eligible project start, the eligible project is unable to generate sufficient

				revenues to pay the scheduled loan repayments of principal or interest on a

				secured loan under this subsection, the Secretary may, subject to criteria

				established by the Secretary (including standards for reasonable assurances of

				repayment), allow the obligor to add unpaid principal and interest to the

				outstanding balance of the secured loan.

									

										(ii)

										Interest

										Any payment deferred under

				clause (i) shall—

										

											(I)

											continue to accrue interest

				in accordance with paragraph (2)(C) until fully repaid; and

										

											(II)

											be scheduled to be

				amortized over the number of years remaining in the term of the loan in

				accordance with subparagraph (B).

										

									(E)

									Prepayment

									

										(i)

										Use of excess revenues

										At the discretion of the

				obligor, any excess revenues that remain after satisfying scheduled debt

				service requirements on the eligible project obligations and the secured loan,

				and all deposit requirements under the terms of any trust agreement, bond

				resolution, or similar agreement securing eligible project obligations, may be

				applied annually to prepay loans pursuant to an agreement entered into under

				paragraph (1)(A) without penalty.

									

										(ii)

										Use of proceeds of refinancing

										The secured loan may be

				prepaid at any time without penalty from the proceeds of refinancing from

				non-Federal funding sources.

									

								(4)

								Sale of secured loans

								

									(A)

									In general

									Subject to subparagraph

				(B), as soon as practicable after the date on which the last production

				incentive payment is made to the obligor under paragraph (1)(B) and after

				notifying the obligor, the Secretary may sell to another entity or reoffer into

				the capital markets a secured loan for the eligible project if the Secretary

				determines that the sale or reoffering can be made on favorable terms.

								

									(B)

									Consent required

									In making a sale or

				reoffering under subparagraph (A), the Board may not change the original terms

				and conditions of the secured loan without the written consent of the

				obligor.

								

							(h)

							Other Credit-Based financial assistance mechanisms for

				eligible projects

							

								(1)

								In general

								

									(A)

									Agreements

									The Board may enter into an

				agreement with 1 or more obligors to make a secured loan to the obligors for

				eligible projects selected under subsection (c) that employ advanced

				technologies or systems, the proceeds of which shall be used to—

									

										(i)

										finance eligible project

				costs; or

									

										(ii)

										enhance eligible project

				revenues.

									

									(B)

									Credit-based financial assistance

									Amounts made available as a

				secured loan under subparagraph (A) shall be provided by the Board to the

				obligor in the form of credit-based financial assistance mechanisms that are

				not otherwise specifically provided for in subsections (d) through (g), as

				determined to be appropriate by the Secretary.

								

								(2)

								Terms and limitations

								

									(A)

									In general

									A secured loan under this

				subsection shall be subject to such terms and conditions (including any

				covenants, representations, warranties, and requirements (including a

				requirement for an audit)) as the Secretary determines to be

				appropriate.

								

									(B)

									Maximum amount

									Subject to subsection

				(c)(5), the total amount of the secured loan under this subsection shall not

				exceed 50 percent of the reasonably anticipated eligible project costs.

								

									(C)

									Period of availability

									The Board may enter into a

				contract with the obligor to provide credit-based financial assistance to an

				eligible project during the period—

									

										(i)

										beginning on the date that

				the financial structure of the eligible project is established; and

									

										(ii)

										ending on the date of the

				start of construction of the eligible project.

									

									(D)

									Agreement costs

									Subject to subsection

				(c)(4)(E), the cost of carrying out an agreement entered into under paragraph

				(1)(A) shall be paid by the Board.

								

									(E)

									Interest rate

									

										(i)

										In general

										Subject to clause (ii), the

				interest rate on a secured loan under this subsection shall be established by

				the Board.

									

										(ii)

										Minimum rate

										The interest rate on a

				secured loan under this subsection shall not be less than the current average

				market yield on outstanding marketable obligations of the United States of

				comparable maturity, as of the date of the execution of the secured loan

				agreement.

									

									(F)

									Security

									The secured loan—

									

										(i)

										shall be payable, in whole

				or in part, from dedicated revenue sources generated by the eligible

				project;

									

										(ii)

										shall include a rate

				covenant, coverage requirement, or similar security feature supporting the

				eligible project obligations; and

									

										(iii)

										may have a lien on revenues

				described in clause (i), subject to any lien securing eligible project

				obligations.

									

									(G)

									Rights of third-party creditors

									

										(i)

										Against Federal Government

										A third-party creditor of

				the obligor shall not have any right against the Federal Government with

				respect to any payments due to the Federal Government under this

				subsection.

									

										(ii)

										Assignment

										An obligor may assign

				payments made pursuant to an agreement to provide credit-based financial

				assistance under this subsection to 1 or more lenders or to a trustee on behalf

				of the lenders.

									

									(H)

									Subordination

									A secured loan under this

				subsection shall be subordinate to senior private debt issued by a lender for

				the eligible project.

								

									(I)

									Nonrecourse status

									A secured loan under this

				subsection shall be nonrecourse to the obligor in the event of bankruptcy,

				insolvency, or liquidation of the eligible project.

								

									(J)

									Fees

									The Board may establish

				fees at a level sufficient to cover all or part of the costs to the Federal

				Government of providing credit-based financial assistance under this

				subsection.

								

								(3)

								Repayment

								

									(A)

									Schedule and terms and conditions

									The Board shall establish a

				repayment schedule and terms and conditions for each secured loan under this

				subsection based on the projected cash flow from eligible project

				revenues.

								

									(B)

									Repayment schedule

									Scheduled loan repayments

				of principal or interest on a secured loan under this subsection shall—

									

										(i)

										commence not later than 5

				years after the date of substantial completion of the eligible project;

				and

									

										(ii)

										be completed, with

				interest, not later than 35 years after the date of substantial completion of

				the eligible project.

									

									(C)

									Sources of repayment funds

									The sources of funds for

				scheduled loan repayments under this subsection shall include—

									

										(i)

										the sale of electricity or

				generating capacity;

									

										(ii)

										the sale or transmission of

				energy;

									

										(iii)

										revenues associated with

				energy efficiency gains; or

									

										(iv)

										other dedicated revenue

				sources, such as carbon sequestration.

									

									(D)

									Deferred payments

									

										(i)

										Authorization

										If, at any time during the

				10–year period beginning on the date of the start of commercial operations of

				the eligible project, the eligible project is unable to generate sufficient

				revenues to pay the scheduled loan repayments of principal or interest on a

				secured loan under this subsection, the Secretary may, subject to criteria

				established by the Secretary (including standards for reasonable assurances of

				repayment), allow the obligor to add unpaid principal and interest to the

				outstanding balance of the secured loan.

									

										(ii)

										Interest

										Any payment deferred under

				clause (i) shall—

										

											(I)

											continue to accrue interest

				in accordance with paragraph (2)(E) until fully repaid; and

										

											(II)

											be scheduled to be

				amortized over the number of years remaining in the term of the loan in

				accordance with subparagraph (B).

										

									(E)

									Prepayment

									

										(i)

										Use of excess revenues

										At the discretion of the

				obligor, any excess revenues that remain after satisfying scheduled debt

				service requirements on the eligible project obligations and secured loan, and

				all deposit requirements under the terms of any trust agreement, bond

				resolution, or similar agreement securing eligible project obligations, may be

				applied annually to prepay a secured loan under this subsection without

				penalty.

									

										(ii)

										Use of proceeds of refinancing

										A secured loan under this

				subsection may be prepaid at any time without penalty from the proceeds of

				refinancing from non-Federal funding sources.

									

								(4)

								Sale of secured loans

								

									(A)

									In general

									Subject to subparagraph

				(B), as soon as practicable after the start of commercial operations of an

				eligible project and after notifying the obligor, the Board may sell to another

				entity or reoffer into the capital markets a secured loan for the eligible

				project under this subsection if the Secretary determines that the sale or

				reoffering can be made on favorable terms.

								

									(B)

									Consent of obligor

									In making a sale or

				reoffering under subparagraph (A), the Board may not change the original terms

				and conditions of the secured loan without the written consent of the

				obligor.

								

							(i)

							Federal, state, and local regulatory requirements

							The provision of Federal

				financial assistance to an eligible project under this section shall

				not—

							

								(1)

								relieve any recipient of

				the assistance of any obligation to obtain any required Federal, State, or

				local regulatory requirement, permit, or approval with respect to the eligible

				project;

							

								(2)

								limit the right of any unit

				of Federal, State, or local government to approve or regulate any rate of

				return on private equity invested in the eligible project; or

							

								(3)

								otherwise supersede any

				Federal, State, or local law (including any regulation) applicable to the

				construction or operation of the eligible project.

							

							(j)

							Authorization of appropriations

							There is authorized to be

				appropriated to carry out this section $400,000,000 for each of fiscal years

				2006 through 2010, to remain available until expended.

						

							(k)

							Termination of authority

							The authority provided by

				this section terminates effective December 31, 2010.

						.

			

			4.

			National Climate Registry Initiative

			

				Title XVI of the Energy

			 Policy Act of 1992 (42 U.S.C. 13381 et seq.) (as amended by section 3) is

			 amended by adding at the end the following:

				

					

						1612.

						National Climate Registry Initiative

						

							(a)

							Purpose

							The purpose of this section

				is to establish a new national greenhouse gas registry—

							

								(1)

								to further encourage

				voluntary efforts, by persons and entities conducting business and other

				operations in the United States, to implement actions, projects, and measures

				that reduce greenhouse gas emissions;

							

								(2)

								to encourage those persons

				and entities to monitor and voluntarily report direct or indirect greenhouse

				gas emissions from—

								

									(A)

									the facilities of the

				persons and entities; and

								

									(B)

									to the maximum extent

				practicable, other types of sources;

								

								(3)

								to adopt a procedure and

				uniform format for use by the persons and entities in establishing and

				voluntarily reporting greenhouse gas emission baselines in connection with, and

				furtherance of, reductions of greenhouse gas emissions;

							

								(4)

								to provide verification

				mechanisms to ensure, for participants and the public, a high level of

				confidence in accuracy and verifiability of reports made to a national

				greenhouse gas registry;

							

								(5)

								to encourage persons and

				entities, through voluntary agreements entered into with the Secretary, to

				annually report greenhouse gas emissions from the facilities of the persons and

				entities;

							

								(6)

								to provide to persons and

				entities that enter into those voluntary agreements and reduce greenhouse gas

				emissions transferable credits that may be used for any incentive,

				market-based, or regulatory program determined by Congress to be necessary and

				feasible to reduce the risk of climate change and effects of climate change;

				and

							

								(7)

								to provide for the

				registration, transfer, and tracking of the ownership or holding of those

				credits for purposes of facilitating voluntary trading among persons and

				entities.

							

							(b)

							Definitions

							In this section:

							

								(1)

								Committee

								The term

				Committee means the Interagency Coordinating Committee on

				Climate Change Technology established under section 1610(c)(1).

							

								(2)

								Entity

								The term

				entity means—

								

									(A)

									a public person;

								

									(B)

									a Federal, State,

				interstate, or local governmental agency, department, or corporation;

				and

								

									(C)

									any other publicly-owned

				organization.

								

								(3)

								Facility

								The term

				facility means 2 or more buildings, structures, or installations,

				or 2 or more units of a building, structure, or installation, that—

								

									(A)

									are located on contiguous

				or adjacent parcels of land;

								

									(B)

									are under common control of

				the same person or entity; and

								

									(C)

									are a source of greenhouse

				gas emissions in excess of a limitation established under this section.

								

								(4)

								Greenhouse gas

								The term greenhouse

				gas means—

								

									(A)

									an anthropogenic gaseous

				constituent of the atmosphere (including carbon dioxide, methane, nitrous

				oxide, hydrofluorocarbons, perfluorocarbons, and sulfur hexafluoride)

				that—

									

										(i)

										absorbs and reemits

				infrared radiation; and

									

										(ii)

										influences climate;

				and

									

									(B)

									an anthropogenic aerosol

				(such as black soot) that—

									

										(i)

										absorbs solar radiation;

				and

									

										(ii)

										influences climate.

									

								(5)

								Person

								The term

				person means an individual, corporation, association, joint

				venture, cooperative, or partnership.

							

								(6)

								Reduction

								The term

				reduction means an action, project, or measure carried out, within

				or outside the United States, by a person or entity to directly or indirectly

				reduce, avoid, or sequester emissions of 1 or more greenhouse gases.

							

								(7)

								Registry

								The term

				registry means the national greenhouse gas registry established

				under subsection (c)(1)(A).

							

								(8)

								Secretary

								The term

				Secretary means the Secretary of Energy, acting through the

				Administrator of the Energy Information Administration.

							

							(c)

							National greenhouse gas registry

							

								(1)

								Establishment

								

									(A)

									In general

									Not later than 1 year after

				the enactment of this section, the President, in consultation with the

				Committee, shall establish a national greenhouse gas registry.

								

									(B)

									Administration

									The registry shall be

				administered by the Secretary in accordance with applicable provisions

				of—

									

										(i)

										this section; and

									

										(ii)

										the Department of Energy

				Organization Act (42

				U.S.C. 7101 et seq.).

									

								(2)

								Designation

								On establishment of the

				registry under paragraph (1) and issuance of the guidelines in accordance with

				subsection (d)(1), the registry shall serve as the depository for the United

				States for data on greenhouse gas emissions and emission reductions that are

				collected from and reported by persons or entities that own, or conduct

				business and other operations at, 1 or more facilities in the United

				States.

							

								(3)

								Participation

								

									(A)

									In general

									Any person or entity

				conducting business or other activities in the United States may, in accordance

				with the guidelines issued under subsection (d)(1) and the conditions described

				in subparagraph (B), voluntarily report to the registry—

									

										(i)

										total levels of greenhouse

				gas emissions of the person or entity; and

									

										(ii)

										certified emission

				reductions of the person or entity.

									

									(B)

									Conditions

									The conditions described in

				this subparagraph are that—

									

										(i)

										with respect to a report

				described in subparagraph (A)(i), the report represents a complete and accurate

				inventory of—

										

											(I)

											greenhouse gas emissions

				from facilities of, and operations conducted by, the person or entity within

				the United States; and

										

											(II)

											any domestic or

				international greenhouse gas emission reduction activities of the person or

				entity; and

										

										(ii)

										with respect to a report

				described in subparagraph (A)(ii), the reductions have been verified by an

				independent third-party or other process—

										

											(I)

											in accordance with the

				guidelines issued under subsection (d)(1)(B)(ii); or

										

											(II)

											by other means determined

				to be appropriate by the Secretary.

										

								(4)

								Confidentiality of information

								Trade secret information,

				and commercial and financial information that is privileged and confidential,

				that is submitted to the registry under paragraph (3) or otherwise made

				available under any other provision of this section may be disclosed by the

				registry only in accordance with section 552(b)(4) of title 5, United States

				Code.

							

							(d)

							Implementation

							

								(1)

								Guidelines

								

									(A)

									In general

									Not later than 1 year after

				the date of establishment of the registry under subsection (c)(1)(A), the

				Secretary, in consultation with the Committee, shall issue guidelines

				establishing procedures for the administration of the registry.

								

									(B)

									Contents

									The guidelines issued under

				subparagraph (A) shall include—

									

										(i)

										means and methods by which

				a person or entity may determine, quantify, and report, by appropriate and

				credible means, annual baseline emission levels of the person or entity, taking

				into consideration any reports made by the person or entity under other Federal

				programs;

									

										(ii)

										procedures for the use of

				an independent third-party or other effective verification process for emission

				levels and reductions reported under subsection (c)(3)(A) that are

				developed—

										

											(I)

											in accordance with

				authority available to the Secretary under this section and other applicable

				provisions of law; and

										

											(II)

											by taking into

				consideration, to the maximum extent practicable—

											

												(aa)

												the costs, risks, and

				voluntary nature of the registry; and

											

												(bb)

												other relevant

				factors;

											

										(iii)

										(I)

											a range of reference cases

				for reporting of project-based emission reductions in various sectors;

				and

										

											(II)

											any benchmark and default

				methodologies and practices that may be used as reference cases for eligible

				projects;

										

										(iv)

										safeguards—

										

											(I)

											to prevent and address

				duplicative reporting (including inadvertent reporting) of the same greenhouse

				gas emissions or emission reductions by more than 1 reporting person or entity;

				and

										

											(II)

											to provide for corrections

				and adjustments in data, as necessary, in cases of duplicative

				reporting;

										

										(v)

										procedures and criteria for

				the review and registration of ownership or holding of all or any portion of a

				reported, independently-verified emission reduction project, action, or

				measure;

									

										(vi)

										measures, or a process, for

				providing to a person or entity participating in the registry such appropriate

				number of transferable credits with unique serial numbers as reflects the

				verified greenhouse gas emission reductions accomplished by the person or

				entity; and

									

										(vii)

										such accounting provisions

				as are necessary to permit any change in registration or transfer of ownership

				of a credit described in clause (vi) that results from a voluntary, private

				transaction between 1 or more persons or entities, including the requirement

				that the Secretary shall be notified of any such change or transfer not later

				than 30 days after the date on which the change or transfer is

				effectuated.

									

								(2)

								Consideration

								In developing the

				guidelines under paragraph (1), the Secretary shall take into

				consideration—

								

									(A)

									(i)

										the guidelines for

				voluntary emission reporting issued under section 1605(b), as in effect as of

				the date of enactment of this section;

									

										(ii)

										the experience of the

				Secretary in applying those guidelines; and

									

										(iii)

										any revision to those

				guidelines initiated by the Secretary in response to any directive of the

				President issued before the date of enactment of this section;

									

									(B)

									protocols and guidelines

				developed under any Federal, State, local, or private voluntary greenhouse gas

				emission reporting or reduction program;

								

									(C)

									the differences between,

				and potential uniqueness of the facilities, operations, and business and other

				relevant practices of, persons and entities in the private and public sectors

				that the Secretary expects to participate in the registry;

								

									(D)

									issues, such as

				comparability, that are associated with the reporting of emission baselines and

				reductions for various projects and activities;

								

									(E)

									the appropriate level or

				threshold of emissions applicable to a facility, project, or activity of a

				person or entity that may be reasonably and cost-effectively identified,

				measured, and voluntarily reported, taking into consideration—

									

										(i)

										different types of

				facilities, projects, and activities; and

									

										(ii)

										the de minimis nature, and

				sources, of certain emissions; and

									

									(F)

									any other factor that the

				Secretary determines to be appropriate.

								

								(3)

								Experts and consultants

								

									(A)

									In general

									In accordance with section

				3109 of title 5, United Sates Code, the Secretary and any member of the

				Committee may secure the services of 1 or more experts or consultants in the

				private and nonprofit sectors in the areas of greenhouse gas measurement,

				certification, and emission trading.

								

									(B)

									Grants, contracts, and agreements

									In securing a service under

				subparagraph (A), the Secretary or the member of the Committee securing the

				service may use any grant, contract, cooperative agreement, or other

				arrangement authorized by applicable law and available to the Secretary or the

				member of the Committee.

								

								(4)

								Transferability of prior reports

								An emission report or

				reduction made by a person or entity under section 1605(b), or under any other

				Federal or State voluntary greenhouse gas emission reduction program, may be

				independently verified and reported to the registry in accordance with the

				guidelines issued under paragraph (1).

							

								(5)

								Public comment

								The Secretary shall—

								

									(A)

									make the guidelines issued

				under paragraph (1) available in draft form for public notice and opportunity

				for comment for a period of at least 90 days; and

								

									(B)

									after that 90-day period,

				adopt the guidelines for use in implementing this section.

								

								(6)

								Review and revision

								The Secretary, through the

				Committee, shall periodically review and, as necessary, revise, in accordance

				with paragraph (5), the guidelines issued under paragraph (1).

							

							(e)

							Voluntary agreements

							

								(1)

								In general

								Any person or entity may

				voluntarily enter into an agreement with the Secretary to provide that—

								

									(A)

									the person or entity (or

				any successor of the person or entity) shall annually report to the registry

				the greenhouse gas emissions of the person or entity (including the sources of

				those emissions) that—

									

										(i)

										are from applicable

				facilities and operations of the person or entity; and

									

										(ii)

										generate net emissions at a

				level above any de minimis threshold specified in the guidelines issued by the

				Secretary under subsection (d)(1);

									

									(B)

									the person or entity (or

				any successor of the person or entity)—

									

										(i)

										commits to report to, and

				participate in, the registry for a period of at least 5 calendar years;

				and

									

										(ii)

										any agreement for such a

				commitment may be renewed by consent of the person or entity and the

				Secretary;

									

									(C)

									for purposes of measuring

				performance under the agreement, the person or entity (or any successor of the

				person or entity) and the Secretary shall determine—

									

										(i)

										in accordance with the

				guidelines issued under subsection (d)(1), a baseline emission level of the

				person or entity for a representative period preceding the effective date of

				the agreement; and

									

										(ii)

										emission reduction goals of

				the person or entity, taking into consideration—

										

											(I)

											the baseline emission level

				determined under clause (i); and

										

											(II)

											any relevant economic and

				operational factors that may affect the baseline emission level throughout the

				term of the agreement; and

										

									(D)

									for certified emission

				reductions made relative to the baseline emission level, the Secretary shall

				provide, to the person or entity, at the request of the person or entity,

				transferable credits with unique assigned serial numbers that—

									

										(i)

										may be used by the person

				or entity toward meeting emission reduction goals established under the

				agreement;

									

										(ii)

										may be transferred, through

				a voluntary, private transaction, to any other person or entity; or

									

										(iii)

										shall be applicable toward

				any incentive, market-based, or regulatory program determined by Congress to be

				necessary and feasible to reduce the risk of climate change and effects of

				climate change.

									

								(2)

								Public notice and comment

								

									(A)

									In general

									Not later than 30 days

				before the date on which an agreement described in paragraph (1) is finalized,

				the Secretary shall—

									

										(i)

										publish in the Federal

				Register a notice of finalization for the agreement; and

									

										(ii)

										provide an opportunity for

				written public comment.

									

									(B)

									Comments

									The Secretary—

									

										(i)

										shall review each comment

				received under subparagraph (A)(ii); and

									

										(ii)

										after reviewing the

				comments, may—

										

											(I)

											withdraw the agreement

				described in paragraph (1); or

										

											(II)

											agree with each person or

				entity that is a party to the agreement to—

											

												(aa)

												revise and finalize the

				agreement; or

											

												(bb)

												finalize the agreement

				without substantive change.

											

									(C)

									Availability

									An agreement described in

				paragraph (1) shall be—

									

										(i)

										maintained in the registry;

				and

									

										(ii)

										made available to the

				public.

									

								(3)

								Emissions in excess

								If a person or entity fails

				to certify that emissions from applicable facilities of the person or entity

				are less than the emission reduction goals of the person or entity contained in

				an agreement described in paragraph (1), the person or entity shall take such

				actions as are necessary to reduce the emissions of the person or entity,

				including—

								

									(A)

									the redemption of any

				transferable credits of the person or entity that were acquired in previous

				years;

								

									(B)

									the acquisition, through

				private, voluntary agreements, of transferable credits from other persons or

				entities participating in the registry; or

								

									(C)

									the undertaking of

				additional emission reduction activities in subsequent years, as determined in

				accordance with an agreement between the person or entity and the

				Secretary.

								

								(4)

								No new authority

								Nothing in this subsection

				provides any regulatory or other authority regarding the reporting of

				greenhouse gas emissions or reductions in those emissions.

							

							(f)

							Measurement and verification

							

								(1)

								Standards and practices

								

									(A)

									In general

									The Secretary of Commerce,

				acting through the Director of the National Institute of Standards and

				Technology and in consultation with the Secretary, shall develop standards and

				best practices for accurate measurement and verification of greenhouse gas

				emissions and emission reductions.

								

									(B)

									Components

									The standards and best

				practices developed under subparagraph (A) shall address the need for—

									

										(i)

										standardized measurement

				and verification practices for reports made by all persons and entities

				participating in the registry, taking into account—

										

											(I)

											protocols and standards

				already in use by persons or entities desiring to participate in the

				registry;

										

											(II)

											boundary issues, such as

				leakage and shifted use;

										

											(III)

											avoidance of duplicative

				counting and reporting of greenhouse gas emissions and emission reductions;

				and

										

											(IV)

											such other factors as the

				Secretary of Commerce and the Secretary determine to be appropriate;

										

										(ii)

										measurement and

				verification of actions taken to reduce, avoid, or sequester greenhouse gas

				emissions;

									

										(iii)

										measurement, in

				coordination with the Secretary of Agriculture, of the results of the use of

				carbon sequestration and carbon recapture technologies, including—

										

											(I)

											organic soil carbon

				sequestration practices; and

										

											(II)

											forest preservation and

				reforestation activities that adequately address the issues of permanence,

				leakage, and verification; and

										

										(iv)

										such other measurement and

				verification standards as the Secretary of Commerce, the Secretary of

				Agriculture, and the Secretary determine to be appropriate.

									

								(2)

								Public comment

								The Secretary of Commerce

				shall—

								

									(A)

									make the standards and best

				practices developed under paragraph (1)(A) available in draft form for public

				notice and opportunity for comment for a period of at least 90 days; and

								

									(B)

									as soon as practicable

				after the end of the 90-day period, in coordination with the Secretary, adopt

				the standards and best practices for use in implementing this section.

								

							(g)

							Certified independent third parties

							

								(1)

								Certification

								The Secretary and the

				Secretary of Commerce, acting through the Director of the National Institute of

				Standards, shall develop standards for certification of parties to verify the

				accuracy and reliability of reports submitted under this section, including

				standards that—

								

									(A)

									prohibit a certified party

				from participating in the registry through the ownership or transaction of

				transferable credits recorded in the registry;

								

									(B)

									prohibit the receipt by a

				certified party of compensation in the form of a commission received by the

				certified party based on the quantity of emission reductions verified by the

				certified party; and

								

									(C)

									authorize certified parties

				to enter into agreements with persons engaged in trading of transferable

				credits recorded in the registry.

								

								(2)

								List of certified parties

								The Secretary shall

				maintain and, on request of the public or a person or entity making a report

				under this section, make available, a list of certified parties described in

				paragraph (1), and clients of the certified parties, that submit 1 or more

				reports under this section.

							

							(h)

							Report to Congress

							

								(1)

								In general

								Not later than 1 year after

				the date of issuance of guidelines under subsection (d)(1), and biennially

				thereafter, the President, acting through the Committee, shall submit to

				Congress a report on the status of the registry.

							

								(2)

								Contents

								The report shall

				contain—

								

									(A)

									an assessment, expressed in

				terms of geographic locations and national emissions represented, of the level

				of participation in the registry;

								

									(B)

									an assessment of the

				effectiveness of voluntary reporting agreements in enhancing participation in

				the registry;

								

									(C)

									an assessment of the extent

				of use of the registry for emission trading and other purposes;

								

									(D)

									an assessment of progress

				toward individual and national emission reduction goals; and

								

									(E)

									(i)

										an inventory of

				administrative actions implemented, or planned to be implemented, to improve

				the registry or the guidelines issued under subsection (d)(1); and

									

										(ii)

										such recommendations for

				legislation to modify this section or section 1605 as the President determines

				to be necessary to carry out this section.

									

							(i)

							Review by National Academy of Sciences

							The Secretary, in

				consultation with the Committee, shall—

							

								(1)

								not later than 1 year after

				the date of issuance of the guidelines under subsection (d)(1), enter into an

				agreement with the National Academy of Sciences under which the National

				Academy of Sciences shall conduct, not later than 180 days after the date of

				execution of the agreement, a review of the scientific and technological

				methods, assumptions, and standards used by the Secretary and the Secretary of

				Commerce in developing the guidelines; and

							

								(2)

								on completion of the review

				under subparagraph (A), submit to the President and Congress a report that

				describes the results of the review (including any recommendations of the

				Secretary).

							

							(j)

							Termination of authority

							The authority provided by

				this section terminates effective December 31, 2010.

						.

			

